Citation Nr: 1716523	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1959 to December 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final October 2013 decision, the Board denied service connection for tinnitus.  The Veteran was notified of the Board decision and of his appellate rights, but he did not appeal that determination.

2.  The evidence received since the October 2013 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

3.  The Veteran has current tinnitus that began after noise exposure from his general quarters duties as a sight setter during his active duty service in the Navy and has continued since that time. 


CONCLUSIONS OF LAW

1.  The October 2013 Board decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2013).

2.  The evidence received subsequent to the October 2013 Board decision is new and material, and the issue of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran's current tinnitus had its onset during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Because the Board is granting the new and material evidence and service connection issues in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

II.  New and Material Evidence for Tinnitus

In an October 2013 decision, the Board denied service connection for tinnitus.  The Veteran did not initiate any appeal of the Board's decision, or submit a motion for reconsideration.  Therefore, the Board's October 2013 decision, which subsumes the prior RO decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2013).  In the final October 2013 Board decision, the Board denied service connection for tinnitus on the basis that there was no current diagnosis of tinnitus.  The Veteran denied symptoms of tinnitus multiple times.

In reviewing the earlier October 2013 Board decision, the Board has determined that a new and material evidence analysis is proper for the tinnitus issue on appeal, as it was clearly adjudicated by the October 2013 Board decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).

The Veteran submitted additional evidence in December 2014.  In the March 2016 Statement of the Case (SOC), the AOJ reopened the new and material evidence issue and considered service connection for tinnitus on the merits.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the tinnitus issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final October 2013 Board decision.  Specifically, a private medical opinion dated November 2014 assessed that the Veteran's diagnosis was hearing loss with tinnitus, and gave a favorable opinion on service connection for tinnitus.  Thus, there is now medical evidence of a current tinnitus diagnosis.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the tinnitus claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the tinnitus claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied tinnitus claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of noise exposure during service.  Specifically, he asserts that he was exposed to hazardous noise as the result of his general quarters assignment as a sight setter for 3 inch guns and then later 5 inch 38 caliber guns on a naval destroyer from 1959 to 1962.  
He reports that this position entailed hazardous noise exposure from large caliber gun fire on regular occasions over the course of his sea duty.  He states he regularly did not wear hearing protection as it was not issued as a standard protocol during his time in the Navy.  Although his DD Form 214 categorizes his seaman rating as "ice-box man," pertaining to duties related to the galley, the Veteran himself states his general quarters station was as sight setter for the 5 inch guns.  The Veteran has also provided a statement from a fellow sailor assigned to the same ship during the same period who stated that the Veteran's general quarters station was as sight setter for a 5 inch gun.  The RO has already service-connected the Veteran for bilateral ear hearing loss based on this noise exposure.  The Veteran also reports post-service occupational noise exposure working in a chemical processing plant.  The Veteran states he was assigned hearing protection at this job.  

The Veteran has stated that he first noticed tinnitus during service, after in-service noise exposure to large caliber gun fire during training maneuvers at sea.  The Veteran provided numerous statements from fellow sailors who confirmed that the guns on the destroyer created excessive noise and that the sailors generally did not have hearing protection.  The Veteran also recalls that the reverberation from the guns blew out both the ship's bridge windows and windows of a car being transported aboard ship.  Both of these instances were corroborated by statements from fellow sailors.  The Veteran's wife also stated that she recalls the Veteran complaining of ringing in his ears when returning from these maneuvers.  Post-service, the Veteran has denied symptoms of tinnitus at 1999 and 2013 audiological exams.  However, at a July 2012 hearing the Veteran stated that he "sometimes" has ringing in the ears.  In a September 2013 statement, the Veteran described the ringing in his ears during and just after service, and stated he did not realize it would become a "permanent problem."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service or within the presumptive period under § 3.307, or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In fact, the Court has issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Veteran is entitled to service connection for tinnitus.  First, the Veteran has provided competent and credible testimony of current ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).

Second, the Board finds that the evidence of record supports that the tinnitus began during service and has continued since that time.  The Veteran's service treatment records (STRs) dated from 1959 to 1962 do not document any specific complaints, treatment, or diagnosis of tinnitus.  However, in the clinical remarks section on his separation exam in 1962, the examiner marked "abnormal" under eardrums, perforated.  There is no further explanation of this in the exam notes.  In any event, the absence of medical evidence of in-service treatment or injury is not in and of itself fatal to a claim for service connection, but rather is a factor for consideration.  The absence of in-service documentation may not constitute negative evidence and a VA examiner has to consider the Veteran's lay report regarding the occurrence of the injury.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).

Furthermore, the Veteran is competent to report in-service noise exposure and in-service and post-service symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of his lay assertions that, during service, he had hazardous noise exposure followed by recurrent tinnitus, which worsened as his hearing loss worsened.  See Barr, 21 Vet. App. at 310.

With regard to a nexus, a letter from a private doctor in November 2014 opined that it is more likely than not that the Veteran's hearing loss with tinnitus, which often occur together, is attributable to acoustic trauma during service.  The same November 2014 private medical opinion also listed medical treatises as references.  A VA examiner in 2013 stated that the Veteran did not report symptoms of tinnitus at the exam, but acknowledges the conversations in the lay statements between the Veteran and his fellow sailors regarding the Veteran's tinnitus.  This VA examiner opined that the tinnitus would less likely than not be caused by noise exposure during service due to the number of years which had passed since the Veteran served and would more likely be caused by more recent noise exposure.  In May 2015, after being unable to schedule the Veteran for an in person examination, a VA examiner reviewed the Veteran's claims file and the 2014 private medical opinion and agreed with the 2013 VA medical opinion that the tinnitus was less likely than not caused by in-service noise exposure.

In this regard, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred . . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the claim.  In addition, where a Veteran has provided lay testimony of an in-service injury, such as the case here (acoustic trauma and an in-service onset of the tinnitus), unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The VA examiner did acknowledge the lay assertions by the Veteran in correspondence with his fellow sailors regarding his in-service tinnitus symptoms.  However, the Board has found the Veteran's statements credible as to in-service acoustic trauma and symptoms of tinnitus.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considered in combination with the numerous lay statements from the Veteran, his wife, and fellow sailors, the Board finds the private medical analysis of tinnitus resulting from noise exposure during service equally as convincing as those contradictory opinions offered by the VA examiners.  As the evidence with respect to service connection of tinnitus is in equipoise, the Board finds in favor of the Veteran.  38 U.S.C.A. § 5107(b).  The Board is granting service connection for tinnitus.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


